Citation Nr: 0504745	
Decision Date: 02/18/05    Archive Date: 02/24/05

DOCKET NO.  02-03 480A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased rating in excess of 30 percent 
for post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Saramae M. Kreitlow, Associate Counsel




INTRODUCTION

The veteran had active military service from May 1964 to June 
1966 and July 1969 to June 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2000 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio, which denied an increased rating in 
excess of 30 percent for post-traumatic stress disorder 
(PTSD).  A Notice of Disagreement was received in October 
2000.  A Statement of the Case was issued in April 2002, and 
a timely appeal was received later that month.  A 
Supplemental Statement of the Case was issued in December 
2002, after review by a Decision Review Officer.  In August 
2003, the Board remanded the veteran's appeal to the Appeals 
Management Center to obtain a current VA examination prior to 
final consideration.  After a VA examination in June 2004, a 
Supplemental Statement of the Case was issued in August 2004 
continuing the denial of an increased rating in excess of 30 
percent for PTSD.  The veteran expressed his desire to 
continue his appeal, and his case is back before the Board 
for final consideration.


FINDING OF FACT

The veteran's PTSD is shown to be productive of no more than 
mild to moderate occupational and social impairment, without 
such symptoms as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; difficulty in 
understanding complex commands; impaired judgment; and 
impaired abstract thinking.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
PTSD are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.125, 4.126, 4.130, 
Diagnostic Code 9411 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act

The Board must first address the Veterans Claims Assistance 
Act of 2000 (VCAA), since codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  See also 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004).  This law eliminated the 
concept of a well-grounded claim, redefined the obligations 
of VA with respect to the duty to assist, and provides an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159(b) and 
(c).   

The decision of the United States Court of Appeals for 
Veterans Claims (Court) in Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) (Pelegrini II), held, in part, that a VCAA 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  However, where, as here, that notice was not 
provided at the time of the initial AOJ decision, the 
appellant has the right to VCAA content complying notice and 
proper subsequent VA process.  

The Board finds that the veteran has been provided VCAA 
content complying notice and proper subsequent VA process.  
The veteran's claim was filed in March 2000, before the 
enactment of the VCAA.  In June 2002, the RO sent notice to 
the veteran of what the evidence must show to establish an 
increase in severity of his service-connected PTSD, what 
evidence will be obtained by VA, what evidence VA will make 
reasonable efforts to obtain, and how the veteran could help 
VA in processing his claim.  In August 2003, the Board 
remanded the veteran's claim to the Appeals Management Center 
(AMC) for further development.  In May 2004, the AMC sent 
notice also informing the veteran of what information VA has 
already received, the information VA is responsible to 
obtain, what evidence VA will make reasonable efforts to 
obtain, and how the veteran could help VA in processing his 
claim.  The Pelegrini II Court held, in part, that a VCAA 
notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  18 Vet. App. at 120-121.

The above-mentioned letters advised the veteran what 
information and evidence was needed to substantiate his 
claim.  The letters also advised him what information and 
evidence must be submitted by him, namely, any additional 
evidence and argument concerning the claimed conditions and 
enough information for the RO to request records from the 
sources identified by the veteran.  In this way, he was 
advised of the need to submit any evidence in his possession 
that pertains to the claim.  He was specifically told that it 
was his responsibility to support the claim with appropriate 
evidence.  Finally the letters advised him what information 
and evidence would be obtained by VA, namely, records like 
medical records, employment records, and records from other 
Federal agencies.  The Statement of the Case and Supplemental 
Statements of the Case (SSOCs) also notified the veteran of 
the information and evidence needed to substantiate the 
claim. 

In this case, although the VCAA notice letters that were 
provided to the veteran do not specifically contain the 
"fourth element" (i.e., tell the claimant to provide any 
relevant evidence in his or her possession), the Board finds 
that he was otherwise fully notified of the need to give to 
VA any evidence pertaining to this claim.  When considering 
the notification letters and the other documents described 
above, as a whole, the Board finds that he was aware that it 
was ultimately his responsibility to give VA any evidence 
pertaining to his claim.  The veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claim and to respond to VA notices.  He was given 
ample time to respond to each letter.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notices provided to the veteran in June 2002 and 
May 2004 were not given prior to the first AOJ adjudication 
of the claim, the content of these notices fully complied 
with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  After the notices were provided, the case was 
readjudicated and additional SSOCs were provided to the 
veteran in December 2002 and August 2004.  The veteran has 
been provided with every opportunity to submit evidence and 
argument in support of his claim and to respond to VA 
notices.  He was given ample time to respond to each letter 
and he did so.  For these reasons, to decide the appeal would 
not be prejudicial error to the veteran. 

With respect to the VA's duty to assist, the RO attempted to 
obtain all medical records identified by the veteran.  The 
veteran indicated that he had not received any treatment for 
his PTSD from VA.  The veteran identified private treatment 
records related to his claim and VA requested and obtained 
those records.  (Such records; however, were unrelated to his 
PTSD.)  VA is only required to make reasonable efforts to 
obtain relevant records that the veteran has adequately 
identified to VA.  38 U.S.C.A. § 5103A(b)(1).   VA, 
therefore, has made every reasonable effort to obtain all 
records relevant to the veteran's claim.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Reexamination will be requested whenever VA 
determines that there is a need to verify either the 
continued existence or the current severity of a disability.  
38 C.F.R. § 3.327(a).  Generally, reexaminations are required 
if it is likely that a disability has improved, if the 
evidence indicates that there has been a material change in a 
disability, or if the current rating may be incorrect.  Id.

The RO provided the veteran an appropriate VA examination in 
June 2004.  The Board notes that the veteran was provided a 
VA examination in December 1999 but it deemed this 
examination to be too old for rating purposes, which was the 
subject of the Board's August 2003 remand.  There is no 
objective evidence indicating that there has been a material 
change in the severity of the veteran's service-connected 
PTSD since he was last examined.  The veteran has not 
reported receiving any recent treatment, and there are no 
records suggesting an increase in disability has occurred as 
compared to the prior VA examination findings.  The Board 
concludes there is sufficient evidence to rate the service-
connected condition fairly.  

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the veteran at 
every stage of this case.  Therefore, he will not be 
prejudiced as a result of the Board proceeding to the merits 
of his claim.  


II.  Analysis

The Board has reviewed all the relevant evidence of record, 
which consists of the veteran's numerous statements, a 
statement from the veteran's current wife, two reports from a 
"Certified Trauma Specialist, PTSD Expert" from the 
Institute of Crime and Trauma Survivors, private physician 
medical records, and the reports of the VA examinations 
conducted in December 1999 and June 2004.  Although the Board 
has an obligation to provide adequate reasons and bases 
supporting this decision, it is not required to discuss each 
and every piece of evidence in the case.  The Board will 
summarize the relevant evidence where appropriate.

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155 (West 2002).  Separate diagnostic codes 
identify the various disabilities.  Id.  Evaluation of a 
service-connected disorder requires a review of the veteran's 
entire medical history regarding that disorder.  38 C.F.R. 
§§ 4.1 and 4.2 (2004).  

It is also necessary to evaluate the disability from the 
point of view of the veteran working or seeking work, 
38 C.F.R. § 4.2, and to resolve any reasonable doubt 
regarding the extent of the disability in the veteran's 
favor, 38 C.F.R. § 4.3.  If there is a question as to which 
evaluation to apply to the veteran's disability, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  

The veteran was service-connected for PTSD in 1997, and 
assigned a 30 percent evaluation effective from April 1996.  
In March 2000, he filed a claim for an increased evaluation, 
which is the underlying claim for the rating decision that is 
presently on appeal.  Since the issue in this case is 
entitlement to an increased rating, the present level of the 
disability is the primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign a rating based on all the evidence 
of record that bears on occupational and social impairment 
rather than solely on the examiner's assessment of the level 
of disability at the moment of the examination.  When 
evaluating the level of disability from a mental disorder, 
the rating agency will consider the extent of social 
impairment, but shall not assign a rating solely on the basis 
of social impairment. See 38 C.F.R. § 4.126.

The regulations establish a general rating formula for mental 
disorders.  38 C.F.R. § 4.130.  Ratings are assigned 
according to the manifestation of particular symptoms.  
However, the use of the term "such as" in 38 C.F.R. § 4.130 
demonstrates that the symptoms after that phrase are not 
intended to constitute an exhaustive list, but rather are to 
serve as examples of the type and degree of the symptoms, or 
their effects, that would justify a particular rating.  
Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  
Accordingly, the evidence considered in determining the level 
of impairment under § 4.130 is not restricted to the symptoms 
provided in the diagnostic code.  Instead, VA must consider 
all symptoms of a claimant's condition that affect the level 
of occupational and social impairment, including, if 
applicable, those identified in the DSM-IV (American 
Psychiatric Association:  Diagnostic and Statistical Manual 
of Mental Disorders (4th ed. 1994)).  Id. at 443. 

The veteran's PTSD is currently rated as 30 percent disabling 
under 38 C.F.R. § 4.130, Diagnostic Code 9411. An evaluation 
of 30 percent disabling is available where the veteran's PTSD 
is manifested by occupational and social impairment with an 
occasional decrease in work efficiency and intermittent 
periods of an inability to perform occupational tasks 
(although generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to such 
symptoms as: depressed mood, anxiety, suspiciousness, panic 
attacks (weekly or less often), chronic sleep impairment, and 
mild memory loss (such as forgetting names, directions, or 
recent events).  38 C.F.R. § 4.130.

The next higher evaluation of 50 percent disabling is 
available where the veteran's PTSD is manifested by 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  Id.


The VA examinations show Global Assessment of Functioning 
(GAF) scores of 60.  A GAF score is highly probative as it 
relates directly to the veteran's level of impairment of 
social and industrial adaptability, as contemplated by the 
rating criteria for mental disorders.  See Massey v. Brown, 7 
Vet. App. 204, 207 (1994).  A GAF score of 51-60 contemplates 
moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  See DSM-IV at 44-47.  A GAF 
score of 61-70 contemplates some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, has some meaningful interpersonal 
relationships.  Id.  

In his numerous statements, the veteran has stated that his 
PTSD symptoms include, isolation, inability to maintain 
employment, flashbacks, nightmares, depression, insomnia, 
survivor guilt, anger, sexual difficulties, intrusive 
thoughts, anxiety, distrust and lack of respect for 
authority, startled response, short-term and long-term memory 
loss, irritability, suicidal thoughts, and panic attacks.  In 
support of his claim, the veteran submitted a statement from 
his current wife.  She stated that she has witnessed the 
veteran having flashbacks, the veteran is not a social person 
when out in public, and at times shuts her out.  She also 
stated that just about every other night she has to awaken 
him because he is having a nightmare about Vietnam.  

Also in support of his claim, the veteran submitted two 
reports from a certified trauma specialist/PTSD expert from 
the Institute of Crime and Trauma Survivors.  The first 
report is dated in March 2000 and indicates that the veteran 
took several psychological tests for PTSD and provides the 
results of those tests.  In this specialist's opinion, the 
veteran has chronic and severe PTSD.  The second report is 
dated in September 2001.  This report basically discusses 
what the expert refers to as "errors and the process of 
selectively using material in order to keep a 30% Rating", 
and to "submit New and Material evidence on behalf of this 
veteran's PTSD/Major Depression diagnosis."  

The veteran underwent a VA examination in December 1999.  The 
veteran appeared at the examination wearing a Vietnam cap 
with a Vietnam inscription and an American helicopter.  At 
the examination, the veteran's self-reported PTSD symptoms 
included isolation, mistrust of people, middle insomnia with 
primary hysterical response, and flashbacks when he smells 
diesel fluid and Asian people are around.  The veteran also 
reported sexual difficulty and alcohol use of a pint a week.  
The veteran reported that he has been able to maintain a 
steady job for the previous seven years working full time as 
a tow motor operator.  In terms of his social life, he 
reported that his wife left him because of his flashbacks and 
nightmares, but that he was currently involved with a 
girlfriend for the previous three months.  In spite of his 
symptoms, the veteran reported that he has had no outpatient 
treatment, inpatient psychiatric treatment, or group therapy.  

Upon mental status examination, the veteran was noted to have 
diminished psychomotor activity, and to speak slowly and only 
when spoken to.  His affect appeared to be constricted in 
range, and his mood appeared to be even to slightly anxious.  
His thought process was relevant and coherent.  No delusions 
or disorder of associations was present.  He denied suicidal 
or homicidal ideations.  He denied auditory and visual 
hallucinations.  He was fully alert and oriented.  His 
attention and concentration were fair.  His memory was 
grossly intact for more recent events.  His judgment and 
insight were "that he plugs along, working all right, and 
getting along with his girlfriend and that his symptoms are 
there but he can get by."  The examiner's diagnosis was PTSD 
and alcohol abuse.  The examiner scored the veteran to have a 
GAF of 60.  

The veteran underwent a more recent VA examination in June 
2004.  The veteran reported not having attended counseling or 
psychiatric sessions within the previous year, been 
hospitalized for psychiatric problems, or taken any 
psychiatric medications.  He has no history of arrests, 
convictions, or legal problems.  Related to his occupational 
functioning, the veteran reported having worked as an armed 
officer for the previous four years.  Before that, he worked 
seven years for a single employer, except for 17 months off 
for knee surgeries.  He reported that he was doing well at 
work, had no problems with supervisors or with leave or 
disciplinary actions, and he stays alert throughout the day.  
Related to his social functioning, the veteran reported that 
he lives with his fourth wife of three years.  He reported 
that he enjoys spending time with her.  They go to the park, 
lake, and out to dinner for recreation.  He reads the 
newspaper and watches TV for entertainment, and helps with 
household chores, yard work and paying the bills.  He is able 
to manage all his own self-care.  He referred that he feels 
close to his family and gets together with them for holidays 
and birthdays.  He stated that he stopped trusting anyone 
outside of the family after two separate incidents in which 
people he knew made sexual advances toward his previous 
wives.  He said that he snaps at his wife occasionally but 
does not generally have problems with irritations.

Mental status examination of the veteran revealed he was 
casually, cleanly, and neatly dressed.  He was alert, 
cooperative, and showed good eye contact.  He was oriented to 
time, place, and person.  His psychomotor activity was within 
normal limits.  His speech was clear and of normal 
articulation, but he was subdued and spoke somewhat softly.  
His affect was varied but constrained, mood congruent, and he 
showed no signs of irritation.  He was calm and answered 
questions directly.  His thought process was goal oriented 
and had no derailment, loose or clanging associations, 
thought blocking or neologisms.  He had no signs of 
delusional or frankly paranoid belief systems.  He had not 
had suicidal ideation or attempts.

The veteran's avoidance symptoms include avoiding talking 
about Vietnam and he appeared to actively keep his combat 
related emotions in check.  He avoids situations that remind 
him of combat such as being exposed, and feels he needs to 
sit where he can have a good view of the room in order to 
feel comfortable.  He said he avoids airplanes because it 
activates reminders of Vietnam.  Arousal symptoms included 
sleeping for about three to six hours a night, and waking 
frequently from nightmares, having to urinate, or fighting in 
his sleep.  He described feeling that he constantly needed to 
be alert, vigilant, and reactive.  He described some 
increased startle response such as feeling jumpy and 
flinching more than normal when startled.  He is frequently 
tired and occasionally depressed but has no problems with 
poor concentration, feelings of worthlessness, or thought of 
suicide.

Psychometric testing was conducted.  On the MMPI-2, the 
veteran produced a highly elevated profile that did not 
appear random.  The examiner noted that the profile contained 
several indications that the veteran overstated the number 
and severity of his symptoms, including indicating a high 
number of unlikely symptoms.  The overall classifications of 
symptoms were consistent with his complaints.  He endorsed 
social and emotional alienation, distress, depressive 
symptoms, and persecution.  On the Beck Anxiety Inventory, he 
scored in the normal range of anxiety symptoms.  On the Beck 
Depression Inventory II, he scored in the mild range of 
depressive symptoms.  On the Mississippi Scale, he scored in 
the low average range for combat veterans with PTSD.  The 
examiner noted that there was marked inconsistency among the 
tests, and the results are somewhat inconsistent with the 
veteran's complaints, but overall the testing appears to 
indicate a person endorsing a high number of pathology 
related experiences without overt admission of easily 
recognizable symptoms.  Previous test results suggest an 
element of stable extreme personality characteristics, and 
the situation suggests a possibility of conscious 
manipulation of the results.

The examiner assigned a GAF of 60 because of the "low 
moderate number, frequency, and intensity of symptoms 
associated with minimal reduction of social, vocational, and 
mental functioning."  In the examiner's opinion, the veteran 
experiences a low moderate number and frequency of symptoms.  
His anxiety symptoms likely cause mild discomfort when 
interacting with other people and mildly reduce communication 
effectiveness.  This level of fatigue, concentration 
problems, and inner turmoil likely causes mild work 
inefficiency and productivity, although he said he is not 
having problems at work with concentration or distraction.  
He did not communicate problems with unreliability.  The 
examiner went on to state the amount of avoidance of social 
contact and confrontation will interfere mildly with his 
ability to interact effectively.  His ability to maintain a 
logical thinking process, however, appears adequate and will 
not likely impact his social or vocational functioning.

The veteran contends that his service-connected PTSD is 
severe and, thus, it should be evaluated as higher than 30 
percent disabling.

After considering all the relevant and competent evidence, 
and resolving any reasonable doubt in the veteran's favor, 
the Board finds that the evidence does not support the 
veteran's claim for entitlement to a disability rating in 
excess of 30 percent for PTSD.  The objective medical 
evidence of record fails to show that the veteran's service-
connected PTSD is manifested by a flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; 
difficulty in understanding complex commands; impaired 
judgment; or impaired abstract thinking.  While the veteran 
experiences some level of panic attacks, depression, anxiety, 
suspiciousness, chronic sleep impairment, mild memory loss, 
and social impairment, these symptoms are contemplated in the 
criteria for his current 30 percent disability evaluation.  
The Board also observes that the veteran's GAF has 
consistently been scored as 60, which indicates mild to 
moderate symptoms or mild to moderate difficulty in social, 
occupation or school functioning.  This score indicates that 
the veteran is, at most, mildly to moderately disabled by his 
service-connected PTSD.

On behalf of the veteran, his certified trauma 
specialist/PTSD expert argues that the results of the 
veteran's psychological testing reflect that the veteran has 
severe PTSD, which is more disabling than the veteran's 30 
percent evaluation.  In his March 2000 report, this 
specialist presented results of psychological testing that, 
in his opinion, support a finding of severe PTSD.  The 
specialist fails, however, to address the affect the 
veteran's PTSD has on his occupational and social 
functioning.  Rating evaluations are assigned based on all 
the evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
See 38 C.F.R. § 4.126(a).  The specialist's opinion only as 
to the level of the veteran's PTSD is, therefore, 
insufficient for evaluating the level of disability for VA 
rating purposes.  

In his September 2001 report, the veteran's specialist 
addresses what he calls errors in the September 2000 rating 
decision.  The Board has reviewed this rating decision and 
finds that none of the so-called errors pointed out by the 
veteran's specialist are prejudicial to the veteran or would 
change the result of the analysis.  The errors were made in 
reporting the specialists testing results.  As indicated 
above, these results are not sufficient for VA rating 
purposes, and so any misstatement of them does not require a 
different result.  Moreover, the Board makes an independent 
judgment based on all the evidence, and does not require 
"error" by the RO to change their result.   

The specialist also questioned the validity of the December 
1999 VA examination report.  The Board finds that, although 
the claims file was not available to the examiner, the 
findings in the December 1999 VA examination report are 
probative since its findings are similar to the those noted 
in the 2004 report, where the claims file was reviewed.   

The specialist also argues that the veteran's wage history 
supports a finding that the veteran's PTSD has affected his 
occupational functioning.  In support of this contention, the 
veteran's Social Security Statement was submitted showing the 
veteran's taxed social security and medicare earnings from 
1963 through 1999.  The specialist argues that the veteran's 
total average earnings from 1966 to 1999 are $9,783, hardly a 
living wage, constituting a Major Industrial Impairment.  
This argument is not prevailing for the veteran.  First, the 
Board notes that although the veteran made less than $17,000 
in 1999, he earned over twice that much in 1998.  The record 
contains evidence that the reason for the decrease in the 
veteran's earnings in 1999 is because he lost considerable 
time at work due to having multiple knee surgeries.  Nothing 
in the record indicates that the loss in wages is due to his 
PTSD.  Second, nothing in VA's regulations suggests a look 
back to 30 years of wages determines the occupational 
impairment of a veteran for rating purposes.  The veteran was 
not service connected for PTSD until 1997 with an effective 
date of April 1996.  The present appeal is related to claim 
for an increased rating filed in May 2000.  Since the issue 
in this case is entitlement to an increased rating, the 
present level of the disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In addition, 
there may be many reasons for the fluctuations in the 
veteran's earnings.  The objective evidence does not support 
a finding that his PTSD is the reason.  

The Board acknowledges the veteran's sincere belief that his 
PTSD is severe and he, therefore, should receive a higher 
evaluation.  The Board, however, must assess the credibility 
and weight of all the evidence, including the medical 
evidence, to determine its probative value, accounting for 
evidence that it finds to be persuasive or unpersuasive, and 
providing reasons for rejecting any evidence favorable to the 
claimant.  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value.  Nevertheless, when, after 
considering all the evidence, a reasonable doubt arises 
regarding a determinative issue, the benefit of the doubt 
shall be given to the claimant.  38 U.S.C.A. § 5107; 38 
C.F.R. § 3.102.  The Board notes that the veteran's reports 
of his symptoms in his numerous statements submitted in 
support of his claim are inconsistent with the reports he has 
given at the VA examinations.  The VA examiner in June 2004 
also noted the possibility that the veteran could be 
overstating the number and severity of his symptoms, which is 
reflected in the inconsistency of the psychological testing 
results and the veteran's complaints.  The Board, therefore, 
finds that the veteran's statements have less probative value 
in evaluating the level of impairment caused by his PTSD.  

In addition, the Board finds that the June 2004 VA 
examination report to be more probative than the report 
submitted by the veteran's certified trauma specialist/PTSD 
expert.  The Board must assess this evidence in rendering a 
decision, including an analysis of the credibility and 
probative value of the evidence, accounting for evidence that 
it finds to be persuasive or unpersuasive, and providing 
reasons for rejecting any evidence favorable to the 
appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); 
Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Moreover, the Board may 
not base a decision on its own unsubstantiated medical 
conclusions, but, rather, may reach a medical conclusion only 
on the basis of independent medical evidence in the record or 
adequate quotation from recognized medical treatises.  See 
Colvin v. Derwinski, 1 Vet. App. 171 (1991).  At the June 
2004 VA examination, the veteran was interviewed for one hour 
by the examiner and psychological testing was performed.  The 
examiner also reviewed the veteran's claim file.  The VA 
examiner provided an opinion as to the veteran's occupational 
and social impairment resulting from his service-connected 
PTSD.  The veteran's specialist, although presenting results 
of psychological testing, does not render an opinion as to 
the veteran's occupation and social impairment.  Nor does he 
indicate he has reviewed the veteran's entire claim file.  
This specialists report is, therefore, not as probative as 
the June 2004 VA examination report in evaluating the 
veteran's PTSD for VA rating purposes.   

The Board finds, therefore, that the preponderance of the 
evidence is against finding that the veteran's PTSD meets the 
criteria for a disability rating in excess of 30 percent.  

Finally, consideration also must be given to assignment of an 
extraschedular evaluation under 38 C.F.R. § 3.321(b)(1) 
(2004).  The question of an extraschedular rating is a 
component of the veteran's claim for an increased rating.  
See Bagwell v. Brown, 9 Vet. App. 337 (1996).  Under 
38 C.F.R. § 3.321 (2004), an extraschedular evaluation may be 
assigned in exceptional cases where the schedular evaluations 
are found to be inadequate.  The governing norm in such cases 
is a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  The Board is also not 
precluded from concluding, on its own, that referral for 
extraschedular consideration is not warranted.  See Bagwell 
v. Brown, 9 Vet. App. 337, 339 (1996) (BVA may affirm an RO 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)(1) or reach such 
a conclusion on its own) (emphasis added).  

The Board notes, however, that the evidence of record does 
not suggest the existence of such an unusual disability 
picture so as to render application of the regular provisions 
impractical.  It does not appear that the veteran has an 
"exceptional or unusual" disability; he merely disagrees 
with the evaluation of his disability under the rating 
schedule.  The Board observes that it has not been contended 
or otherwise indicated that the veteran's PTSD has resulted 
in any hospitalization or other extensive treatment regimen.  
In fact, the veteran denies any treatment or hospitalizations 
for his PTSD.  In addition, there is no contention or 
evidence of record showing that it interferes with any 
employment to a degree that would render the application of 
the regular schedular standards impractical.  In fact, 
veteran reported that he has been able to maintain employment 
for the last four years and that he has no problems with his 
supervisors or with disciplinary or leave actions.  (Indeed, 
his employer [county protective services] apparently trusts 
him enough to be armed.)  The rating schedule contemplates 
the impairment shown by the veteran's PTSD symptoms.  In 
other words, he does not have any symptoms from his service-
connected disorder that are unusual or are different from 
those contemplated by the schedular criteria.  Loss of 
industrial capacity is the principal factor in assigning 
schedular disability ratings.  See 38 C.F.R. §§ 3.321(a), 4.1 
(2004).  38 C.F.R. § 4.1 (2004) specifically states: 
"[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  See also 
Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992) and Van Hoose 
v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).  The Board finds, therefore, that 
the veteran is not entitled to extraschedular consideration.


ORDER

Entitlement to an increased disability rating in excess of 30 
percent for post-traumatic stress disorder is denied.



	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


